           Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 1 of 6


1
2
3
4
5
6
7                                      UNITED STATES DISTRICT COURT
8                                       EASTERN DISTRICT OF CALIFORNIA
9
10       H.C., et al.,                                  )       Case No.: 1:21-CV-00142-NONE-JLT
                                                        )
11                                                      )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                         Plaintiffs,                    )
12
                                                        )       Discovery Deadlines:
                v.                                      )             Initial Disclosures: 5/12/2021
13
         COUNTY OF KERN, et al.,                        )             Non-Expert: 12/28/2021
14                                                      )             Expert: 2/28/2022
                                                        )             Mid-Discovery Status Conference:
15
                         Defendants.                    )             8/27/2021 at 8:30 a.m.
16                                                      )
                                                        )       Non-Dispositive Motion Deadlines:
17                                                                    Filing: 3/14/2022
                                                                      Hearing: 4/15/2022
18
19                                                              Dispositive Motion Deadlines:
                                                                       Filing: 4/29/2022
20                                                                     Hearing: 6/3/2022

21                                                              Pre-Trial Conference:
                                                                       9/29/2022 at 8:30 a.m.
22
                                                                       Courtroom 4
23
24   I.         Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
25              Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
26   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a
27
28   1
      Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets
     forth the information for the scheduling order, the scheduling conference is VACATED.
                                                            1
           Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 2 of 6


1    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

2    set on the same date until a courtroom becomes available. The trial date will not be reset.

3             The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

4    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

5    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

6    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

7    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

8    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

9             The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

10   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

11   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

12   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

13   District of California.

14            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

15   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

16   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

17   whether they will consent to the jurisdiction of the Magistrate Judge.

18   II.      Discovery Plan and Cut-Off Date

19            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

20   on or before May 12, 2021.

21            The parties are ordered to complete all discovery pertaining to non-experts on or before

22   December 28, 2021 and all discovery pertaining to experts on or before February 28, 2022.

23            The parties are directed to disclose all expert witnesses, in writing, on or before January 14,

24   2022, and to disclose all rebuttal experts on or before January 28, 2022. The written designation of

25   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

26   and (C) and shall include all information required thereunder. Failure to designate experts in

27   compliance with this order may result in the Court excluding the testimony or other evidence offered

28   through such experts that are not disclosed pursuant to this order.


                                                        2
        Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 3 of 6


1            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

2    and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

3    included in the designation. Failure to comply will result in the imposition of sanctions, which may

4    include striking the expert designation and preclusion of expert testimony.

5            The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

6    disclosures and responses to discovery requests will be strictly enforced.

7            A mid-discovery status conference is scheduled for August 27, 2021 at 8:30 a.m. before the

8    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

9    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

10   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

11   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

12   completed as well as any impediments to completing the discovery within the deadlines set forth in this

13   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

14   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

15   Magistrate Judge’s Courtroom Deputy Clerk receives a written notice of the intent to appear

16   telephonically no later than five court days before the noticed hearing date.

17   III.    Pre-Trial Motion Schedule

18           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

19   than March 14, 20222 and heard on or before April 15, 2022. Non-dispositive motions are heard

20   before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

21   Courthouse in Bakersfield, California.

22           No motion to amend or stipulation to amend the case schedule will be entertained unless it

23   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

24   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

25   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

26   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

27
28           2
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
        Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 4 of 6


1    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

2    obligation of the moving party to arrange and originate the conference call to the court. To schedule

3    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

4    (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

5    counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

6    excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes

7    or the motion will be denied without prejudice and dropped from the Court’s calendar.

8           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

9    8511 and entering Access Code 1652736, provided the Magistrate Judge’s Courtroom Deputy Clerk

10   receives a written notice of the intent to appear telephonically no later than five court days before the

11   noticed hearing date.

12          All dispositive pre-trial motions shall be filed no later than April 29, 2022 and heard no later

13   than June 3, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

14   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

15   IV.    Motions for Summary Judgment or Summary Adjudication

16          At least 21 days before filing a motion for summary judgment or motion for summary

17   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

18   to be raised in the motion.

19          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

20   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

21   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

22   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

23   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

24          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

25   statement of undisputed facts at least five days before the conference. The finalized joint statement of

26   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

27   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

28   statement of undisputed facts.


                                                        4
           Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 5 of 6


1             In the notice of motion the moving party SHALL certify that the parties have met and conferred

2    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

3    comply may result in the motion being stricken.

4    V.       Pre-Trial Conference Date

5             September 29, 2022 at 8:30 a.m. in Courtroom 4.

6             The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

7    The parties are further directed to submit a digital copy of their pretrial statement in Word format by

8    email at noneorders@caed.uscourts.gov.

9             Counsels’ attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

10   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

11   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

12   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

13   Court to explain the nature of the case to the jury during voir dire.

14   VI.      Settlement Conference

15            The parties may jointly request the Court set a settlement conference if they agree the case is

16   in a settlement posture.

17   VII.     Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

18   Trial

19            Defendants request bifurcation of liability from damages. (Doc. 6 at 8.)

20   VIII. Related Matters Pending

21            There are no pending related matters.

22   IX.      Compliance with Federal Procedure

23            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

24   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

25   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

26   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

27   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

28   ///


                                                        5
          Case 1:21-cv-00142-NONE-JLT Document 7 Filed 04/22/21 Page 6 of 6


1    X.      Effect of this Order

2            The foregoing order represents the best estimate of the court and counsel as to the agenda most

3    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

4    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

5    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

6    subsequent status conference.

7            The dates set in this order are firm and will not be modified absent a showing of good

8    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

9    contained herein will not be considered unless they are accompanied by affidavits or

10   declarations, and where appropriate attached exhibits, which establish good cause for granting

11   the relief requested.

12           Failure to comply with this order may result in the imposition of sanctions.

13
14   IT IS SO ORDERED.

15        Dated:   April 22, 2021                               _ /s/ Jennifer L. Thurston
16                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28


                                                         6
